Citation Nr: 0608136	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied an application to 
reopen a claim of entitlement to service connection for PTSD.  

In an August 2000 decision, the Board reopened the claim and 
remanded it for development.  In December 2004, the Board 
remanded the case for additional development.  

In June 2004, the veteran testified at a video conference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In February 2006, the veteran declined to 
appear for another hearing.  

The veteran has asserted that cardiovascular disease has been 
caused or aggravated by PTSD-related stresses.  This is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate the claim and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue.

2.  A claimed combat stressor cannot be independently 
corroborated because of the fire at the National Personnel 
Records Center (NPRC) in 1973.

3.  A claimed non-combat stressor has been independently 
corroborated.

4.  A diagnosis of PTSD related to a claimed non-combat 
stressor has been offered.

CONCLUSION OF LAW

PTSD was in incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

However, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board is granting the 
appellant's claim for service connection for PTSD, the agency 
of original jurisdiction (AOJ) will be responsible for 
addressing any notice defect with respect to the appropriate 
disability rating or effective date when effectuating the 
award.

Background

The veteran's DD Form 214 reflects that the veteran received 
an Army Occupation Medal for Germany service and that he 
served 7 months and 21 days overseas.  The form reflects that 
his most significant duty assignment was with the 525th 
Quartermaster (QM) Company (CO) at APO (Army Post Office) 
227.

The sole service medical record available is a November 1955 
separation examination report from Fort Jackson, South 
Carolina, that contains no relevant information.

VA outpatient treatment reports dated in early 1995 note that 
the veteran had "flashbacks of war time" and panic attacks 
at night.  He reported fighting Koreans and Germans in his 
sleep.  He had experienced those symptoms for 15 years.  A 
provisional diagnosis of PTSD was offered in April 1995.

The veteran requested service connection for PTSD in May 
1995.  

In July 1995, National Personnel Records Center (NPRC) 
reported that no personnel records were available because of 
a fire at that location in 1973.  

In August 1995, the veteran reported that he had worked as a 
medic at the 12th medical field hospital located near Seoul, 
South Korea.  He said that he did not remember the date, but 
that he served in Korea and then went to Germany.  

On a National Archives and Records Administration (NARA) 
form, the veteran reported that he served with the 12th 
medical field hospital in Korea from November 1953 to July 
1954, and that he served with the 525 Quartermaster QM CO at 
APO (Army Post Office) 227 in Germany from July 1954 to 
November 1955.  The RO sent the NARA form to NPRC in 
September 1995.  In November 1995, NPRC reported that no 
further record was located, but all records, if any, in their 
custody regarding this subject were lost in a fire in 1973.  

In May 1996, the veteran testified before an RO hearing 
officer that he served about three months in Korea, arriving 
there in the latter part of 1953 perhaps.  In Korea, he 
served with a clean-up detail at a medical unit.  He saw body 
parts and a lot of blood in that job and was exposed to enemy 
sniper fire at times.  He recalled being under machine gun 
fire one time.  In Korea, he was extremely frightened of 
children who, laden with explosives, were sometimes sent into 
U.S. camps.  He testified that he went to Germany after 
Korea.  

The veteran's spouse testified that the veteran had a lot of 
sleep disturbances.  

In July 1996, a VA physician reported having prescribed 
amitriptyline (Elavil(r)) for PTSD. 

A June 1998 VA hospital report contains an Axis I diagnosis 
of PTSD.  The veteran reported that his stressors were 
hearing screams, cleaning up after battles, and cleaning up 
after a plane crash in Germany.

In August 2000 decision, the Board determined that new and 
material evidence was submitted to reopen the claim.  The 
Board remanded the claim for additional stressor development 
and examination.  

The RO received Social Security Administration records in 
December 2000.  These do not address the specific issues of 
this case.

In January 2002, the NPRC reported that no Army Surgeon 
General's Office records were available.

An undated VA aid and attendance examination report received 
at the RO in January 2002 contains a diagnosis of PTSD.

A May 2002 VA mental health clinic report contains a 
diagnosis of PTSD, chronic, severe, unemployable, totally and 
permanently disabling.  The reported stressor was filling 
body bags.

In September 2002, the veteran reported being a member of a 
body recovery team in Korea.  He participated in recovering 
E. Davide Martin, a soldier who lost an arm and a leg in 
combat.  The veteran reported having been assigned to the 
12th medical vac, 2nd battalion, during November and December 
1954.  He reported that circa March 1955 two C-117 cargo 
planes collided over the Black Forest and that he helped 
recover bodies.

In June 2003, NPRC confirmed that there had been a 12th 
Medical Field Hospital in Korea in 1954, but that there was 
no record of the named service person alleged to have lost an 
arm and a leg.

In January 2004, the RO received independent verification of 
an Air Force major aircraft accident that occurred on August 
11, 1955, and which involved a mid-air collision of two C-119 
troop carrier transports that collided while flying in V 
formation near Edelweiler, Germany.  An accompanying map 
depicts the crash sites as a few kilometers southeast of 
Baden Baden, many kilometers south of Karlsruhe, in the 
"Black Forest" area of Bavaria.  Ancillary reports suggest 
that 20 personnel were aboard one aircraft while 41 were 
aboard the other aircraft.  No one survived. 

The RO also received independent verification that a 
truckload of soldiers had been killed in Korea sometime 
between November and December 1954, but that the named 
wounded soldier could not be verified.  

In February 2004, a VA licensed clinical psychologist 
reported the following: 
   
   I have read and reviewed the verified stressor 
from Department of Air Force regarding the August 
11th, 1955 crash of two C-119 aircraft, which 
included multiple deaths.  It is my professional 
clinical judgment that this is one of the stressors 
experienced by the veteran and was directly related 
to his current psychiatric problems diagnosed as 
PTSD.  

The VA clinical psychologist went on to explain how the 
veteran met the criteria for a diagnosis of PTSD, citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, also known as DSM-IV.

In April 2004, a VA clinical psychologist opined that the 
veteran's PTSD had been caused by his duties with a grave 
registration unit in Korea.

In June 2004, the veteran testified at a video conference 
hearing that he was stationed in Kaiserslautern, Germany, and 
worked with a QM grave registration detail.  At 
Kaiserslautern, they handled human remains that were being 
transported home from Korea.  He testified that immediately 
after the aircraft crashes, he was sent to the sites to 
clean-up burnt identification tags of the victims and to fill 
body bags.  The veteran then testified that he remained at 
the two crash sites for about 48 hours performing clean-up 
details.  The veteran's spouse testified that all necessary 
information had been covered during the hearing.

In December 2004, the Board remanded the case for further 
stressor verification.

In February 2005, a VA staff psychiatrist offered a diagnosis 
of PTSD associated with handling human remains during active 
service.  

In March 2005, NPRC reported that all information concerning 
the location of the 525 QM CO, APO 227 had been lost in a 
fire.  

Research performed at the Board reveals that APO 227 refers 
to Kaiserslautern Army Depot, Germany.  In the 1950s, the 525 
QM CO was a unit of the 15th QM battalion also garrisoned at 
Smiley Barracks, Karlsruhe, Germany, which is somewhat nearer 
the crash site than is Kaiserslautern.  Board research also 
reflects that a grave registration unit is an integral part 
of an Army QM company.  The 525th QM CO was not among the 
list of QM units that saw service in Korea during the Korean 
War.  

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The record in this case shows that a diagnosis of PTSD.  The 
veteran has claimed both combat-related and non-combat 
stressors.  In this case, the veteran's combat service in 
Korea cannot be confirmed because official records were 
destroyed in a fire at NPRC.  However, the PTSD diagnosis is 
also based on stressors experienced during human remains 
recovery after an aircraft accident in Germany.  The aircraft 
accident has clearly been corroborated.  The veteran's 
assignment with a nearby Army QM unit at the time of the 
accident has been corroborated.  The fact that the veteran's 
unit is the type that performs services such as graves 
details has clearly been established.  What has not been 
corroborated is the veteran's personal participation in the 
claimed event.  

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed a Board decision that had denied service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, the Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because the veteran has submitted independent evidence of the 
occurrence of the claimed stressor that occurred while he was 
stationed in and around Kaiserslautern under circumstances 
that strongly suggest that his unit would have been called 
upon to perform human body recovery.  Thus, while he cannot 
prove that he performed this detail, he has certainly 
provided ample evidence that his unit would have been 
involved.  

38 U.S.C.A. § 5107(b) applies to determinations of whether a 
veteran engaged in the stressful event in the same manner as 
it applies to any other determination material to resolution 
of a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
the stressful event.  If there is an approximate balance of 
positive and negative evidence, the issue must be resolved in 
the veteran's favor.  See 38 C.F.R. § 3.102 (2005).

Applying the benefit of the doubt doctrine, the Board will 
resolve the issue in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  Considering all the evidence, including an 
assessment of the credibility, probative value, and relative 
weight of the evidence and of the veteran's credible 
testimony, the Board finds that it is at least as likely as 
not that the claimed non-combat stressor has been 
corroborated.  Because the evidence favors the claim, the 
Board will grant service connection for PTSD.  


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


